CADWALADER, J.
I, John Cadwalader, Judge of the District Court of the United States, in and for the Eastern District of Pennsylvania, duly authorized under the Constitution and laws of the United States to hear and determine in said district all causes and complaints as to ships and vessels, etc., seized as prize of war, having heard and considered the merits and circumstances of a certain cause or proceeding respecting the capture of a certain schooner called the Fanny Lee, whereof Fritzinger was master, captured on the high seas by the United States vessel of war the St. Lawrence of the navy of the United States and brought into the Port of Philadelphia in said district, which cause or proceeding was lately and still is depending before me. And the said cause having been heard upon the libel, the respective claims of Nehemiah R. Clements and of the said Fritzinger for the said schooner and cargo, the examination in preparatorio, the papers found on board and with the said vessel, and certain depositions taken on behalf of claimant of the said cargo, and having been argued by the Attorney and Assistant Attorney of the United States and the respective advocates for the claimants, and it appearing to the court from and by the said proofs, papers and depositions that the said vessel and her cargo were the property of enemies of the United States, and as such or otherwise confiscable, I, the said judge, on the 15th day of October, A. D. 1862, did pronounce the said schooner and her cargo to have belonged at the time of the capture and seizure aforesaid to the enemies, of the United States, and to be as such or otherwise subject and *591liable to confiscation and condemnation,- and condemned the same as good and lawful prize.